Citation Nr: 1736254	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher  initial disability rating for right knee surgical scars, in excess of 0 percent from June 18, 2008, and in excess of 10 percent from March 22, 2012.

2.  Entitlement to service connection for a bilateral foot disorder as due to service-connected right knee ACL repair residuals.

3.  Entitlement to service connection for a left ankle disorder as due to service-connected right knee ACL repair residuals.

4.  Entitlement to service connection for a low back disorder as due to service-connected right knee ACL repair residuals.

5.  Entitlement to service connection for diabetes mellitus, type II, including as due to service-connected right knee ACL repair residuals.



REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Accredited Agent


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1985 to November 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Chicago, Illinois, which, in pertinent part, granted service connection for right knee surgical scars and assigned a noncompensable initial disability rating, and denied service connection for the remaining issues on appeal.  In a subsequent July 2016 rating decision, the RO granted a higher initial disability rating of 10 percent for painful right knee scars from March 22, 2012, creating a staged initial rating.

The issues on appeal were previously before the Board in February 2014, where, in pertinent part, the issues were remanded to schedule the Veteran for VA orthopedic and diabetes mellitus examinations and opinions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The record reflects that the Veteran received adequate orthopedic and diabetes mellitus examinations in February 2016; therefore, the Board finds these issues ripe for adjudication.  The Board notes that in the February 2014 remand directives the Board directed the Agency of Original Jurisdiction (AOJ) to request from the Veteran any outstanding medical documentation that was purported to be in the process of being prepared in an August 2013 motion submitted by the Veteran's representative.  A letter requesting such documentation was sent to both the Veteran and representative in December 2015.  To date, VA had not received any such additional documentation, and the Board has no reason to believe any such evidence is forthcoming.  

In the July 2016 supplemental statement of the case (SSOC), the AOJ purported to return to the Board the issue of "evaluation of linear scars, head to toe, currently evaluated as 0 percent disabling."  This is a mischaracterization of the rating issue on appeal.  Currently, the only rating issue before the Board, scar or otherwise, is the issue of a higher (compensable) initial disability rating for right knee surgical scars from June 18, 2008, and in excess of 10 percent from March 22, 2012.

The Veteran testified from Chicago, Illinois, at an April 2013 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

Regarding the April 2013 Board videoconference hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the videoconference Board hearing, the Veterans Law Judge specifically noted the issues on appeal, and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge asked for evidence that might be used to substantiate the Veteran's secondary service connection claims.  The Veteran was informed that nexus opinions establishing that the conditions for which service connection was being sought are related to the service-connected right knee ACL repair residuals were needed to substantiate the claim.  The Veterans Law Judge queried the Veteran specifically regarding the need for nexus medical opinions to support the claim; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.

The Veteran has claimed that service connection is warranted for various orthopedic disabilities on a secondary basis.  The Board notes that the Veteran's service treatment records show complaints of some orthopedic problems during service.  During the April 2013 Board hearing, the Veteran and representative clarified that the Veteran was only contending that the claimed orthopedic conditions on appeal are secondary to the service-connected right knee ACL repair residuals, and not that they were directly incurred in service; therefore, development and adjudication in this case has focused solely on the theory of secondary service connection for the claimed orthopedic disabilities.

The Veteran has appealed from the initial rating assigned for the service-connected right knee surgical scars.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.



FINDINGS OF FACT

1.  For the entire initial rating period on appeal from June 18, 2008, the Veteran's service-connected right knee surgical scars manifested as multiple scars that were linear and not deep, unstable, or resulted in any disabling effects, with one or two such scars being painful.

2.  Prior to and during the relevant period on appeal, the Veteran did not have either a left ankle and/or a bilateral foot disorder.

3.  The Veteran is currently diagnosed with intervertebral disc syndrome (IVDS) of the lumbosacral spine.

4.  The currently diagnosed IVDS of the lumbosacral spine was not caused or worsened in severity by the service-connected right knee ACL repair residuals.

5.  The Veteran is currently diagnosed with diabetes mellitus, type II.

6.  The currently diagnosed diabetes mellitus, type II, is not related to an in-service injury, disease, or event, to include in-service chemical and/or other hazardous exposure.

7.  The currently diagnosed IVDS of the lumbosacral spine was not caused or worsened in severity by medications taken to treat the service-connected right knee ACL repair residuals.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, from June 18, 2008, the criteria for an initial disability rating of 10 percent for the service-connected right knee surgical scars, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7801-7806 (2016).

2.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

3.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2016).

4.  The criteria for service connection for a low back disorder, to include IVDS of the lumbosacral spine, as secondary to service-connected right knee ACL repair residuals, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.326(a) (2016).

5.  Diabetes mellitus, type II, was not incurred in active service and may not be presumed to have been incurred in active service, including as secondary to service-connected right knee ACL repair residuals.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As to the question of a higher initial disability rating for the service-connected right knee surgical scars, as that issue arises from the Veteran's disagreement with the initial rating following the grant of service connection for right knee surgical scars, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Concerning the remaining issues on appeal, in August 2008 VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, including secondary service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2008 rating decision from which this appeal arises.  Further, the issues were readjudicated in a May 2011 Statement of the Case (SOC), and subsequently issued January 2013 and July 2016 SSOCs; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded relevant VA examinations and opinions in August 2008 and February 2016.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination and opinion reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and adequately answered all relevant questions.  

All relevant documentation, including private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Right Knee Scar Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).    

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. centimeters (cm.)) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

One or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

After a review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal, from June 18, 2008, the Veteran's service-connected right knee surgical scars manifested as multiple scars that were linear and not deep, unstable, or resulted in any disabling effects, with one or two such scars being painful.

The Veteran received a VA general medical examination in August 2008.  Upon examination, the Veteran was observed to have two parallel 1 cm. lateral incision scars that were nontender.  A new VA scar examination was completed in February 2016.  Upon examination the Veteran was noted to have one painful scar.  No scars identified were unstable, nonlinear, or deep.  There was also no limitation of function due to any scar.   

Per the July 2009 notice of disagreement (NOD), the Veteran advanced that the scars were painful.  Private treatment records reflect that the Veteran received a new right knee surgery in March 2012.  At the April 2013 Board videoconference hearing, the Veteran credibly testified that the right knee scar symptoms were the same both prior to and after the March 2012 surgical procedure. 

Having reviewed all the evidence of record, both lay and medical, and resolving all reasonable doubt in favor of the Veteran, the Board finds that during the entire initial rating period on appeal from June 18, 2008 the Veteran had one, or at most two, painful scars.  This finding is supported by the VA scar examinations, the Veteran's July 2009 NOD in which the Veteran advanced that any right knee scars were painful, and the Veteran's April 2013 testimony that scarring symptoms were the same both prior to and after the March 2012 right knee surgery.  Under Diagnostic Code 7804, one or two painful scars warrants the assignment of a 10 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.124a.  As the evidence reflects that the scars were linear and not deep, unstable, or resulted in any disabling effects, a higher (or separate) initial disability rating under a different diagnostic code is not warranted.

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected right knee surgical scars.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  Diagnostic Codes 7801 through 7804 rate scar disabilities on the basis of appearance, location, size, soft tissue damage, pain, depth, and loss of covering of the skin (both subjective and objective findings).  The right knee scarring has primarily manifested as one or two painful scars that were linear and not deep or unstable.  This symptomatology is addressed by Diagnostic Codes 7801 through 7804.  Further, Diagnostic Code 7805 specifically provides for the rating of all other disabling effects not provided for in Codes 7801 through 7804.  While no such disabling effects were present in the instant appeal, effectively, all additional potentially relevant symptoms are addressed in this diagnostic code.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate under Diagnostic Codes 7801 through 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with scars, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record reflects that the Veteran is currently employed as a truck driver and construction refueler; therefore, the issue of entitlement to a TDIU has not been raised either by the Veteran or the evidence of record, so the issue does not need to be considered or discussed.  Id.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes mellitus type II is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Intervertebral disc syndrome (IVDS) of the lumbosacral spine is not a "chronic disease" and the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) do not apply.  Id.    

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and a chronic disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for Left Ankle and Bilateral Foot Disorders

The Veteran has requested service connection for left ankle and bilateral foot disorders.  Having reviewed all the relevant evidence of record, lay and medical, the Board finds that prior to and during the relevant period on appeal the Veteran did not have either a left ankle and/or a bilateral foot disability.

Per the report from the August 2008 VA general medical examination, upon examination the Veteran was found to have normal feet and ankles.  The left ankle had no atrophy, joint swelling, deformity, or painful motion.  The feet also had no deformities and no painful motion.

New VA foot and ankle examinations were performed in February 2016.  Per the foot examination report, the Veteran advanced having intermittent foot discomfort.  Under medical history, the VA examiner noted that while the Veteran had been diagnosed with foot strain during service, the strain subsequently resolved prior to the end of service with no residuals.  Current medical records did not diagnose any current foot disorder and showed no foot care.  At the conclusion of the examination in February 2016, the VA examiner opined that there was no clinically significant foot condition found upon examination.

While the report from the February 2016 VA ankle examination reflects that the Veteran was diagnosed with a right ankle disorder (which was subsequently service connected during the prior remand), the Veteran did not have a diagnosable left ankle disability.  X-rays taken of the left ankle were negative for any problems.  Further, range of motion testing of the left ankle was normal and without pain.

At the April 2013 Board videoconference hearing, the Veteran testified to having foot symptoms of swelling and pain; however, the Veteran did not testify that any disorder of the foot or ankle had been diagnosed.  The Board has given consideration to the Veteran's contention of having left ankle and bilateral foot disorders.  While the Veteran is competent to offer lay statements regarding orthopedic pain felt at any time, here, as a lay person, under the facts of this case, the Veteran does not have the requisite medical training or credentials to be able to render a competent medical diagnosis of a left ankle or bilateral foot disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (whether lay evidence is competent regarding a particular disability is determined on a case by case basis; holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have any diagnosed left ankle and/or bilateral foot disabilities.  The evidence of record, including the relevant VA examination reports, reflects that the Veteran has never been diagnosed with a specific left ankle and/or right or left foot disability.  While the Veteran has complained of symptoms such as pain and swelling in these joints, the evidence does not convey that these symptoms are due to diagnosable disabilities of the left ankle and/or the right or left foot.  As above, the Board has given consideration to the Veteran's contention of currently diagnosed left ankle and/or bilateral foot disorders; however, the Veteran is a lay person and, while competent to discuss orthopedic pain symptoms, does not have the requisite medical training or credentials to be able to render a competent medical diagnosis regarding foot and ankle disabilities.  Because the preponderance of the evidence is against service connection for either a left ankle and/or a bilateral foot disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

As discussed above, the Veteran has expressly limited the back disorder issue on appeal to the question of whether a currently diagnosed low back disorder was caused or aggravated by the service-connected right knee ACL repair residuals.  Initially, the Board finds that the Veteran is currently diagnosed with IVDS of the lumbosacral spine.  The report from the February 2016 VA back examination reflects that the Veteran was diagnosed with mild IVDS of the lumbosacral spine.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed IVDS of the lumbosacral spine was caused or worsened in severity by the service-connected right knee ACL repair residuals.  

Concerning the Veteran's contention that a back disorder is related to the service-connected right knee ACL repair residuals, again, the Veteran is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the IVDS of the lumbosacral spine.  The etiology of the Veteran's back disorder is a complex medical etiological question dealing with the origin and progression of the orthopedic system, and such disabilities are diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to report some orthopedic symptoms experienced at any time, under the facts of this case, the Veteran is not competent to opine on whether there is a link between IVDS and the service-connected right knee ACL repair residuals.  See Kahana, 24 Vet. App. at 438 (whether lay evidence is competent regarding a particular disability is determined on a case by case basis; holding that ACL injury is too "medically complex" for lay diagnosis); King, 700 F.3d at 1345 (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn, 12 Vet. App. at 301 (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage, 10 Vet. App. at 496-97 (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

In February 2016, VA received a negative opinion concerning whether it was at least as likely as not that a currently diagnosed back disorder was caused or aggravated by the service-connected right knee ACL repair residuals.  Per the VA examiner's opinion, the Veteran's currently diagnosed back disorder is due to "axial load forces," which are separate and distinct from the "biomechanical forces" of the right knee disorder.  The VA examiner went on to explain that the biomechanical forces related to the right knee disorder would not have been sufficient to cause or worsen any deficiency in the low back.

As the Veteran is not competent to render a secondary service connection opinion in the instant matter, and as a VA examiner has opined that the biomechanical forces resulting from the service-connected right knee ACL repair residuals would not have been sufficient to cause or aggravate the currently diagnosed IVDS of the lumbosacral spine, the Board finds that the weight of the evidence is against secondary service connection for a low back disorder under the provisions of 
38 C.F.R. § 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus, Type II

The Veteran has advanced that currently diagnosed diabetes mellitus, type II, was either caused by exposure chemicals or other hazardous materials during service, or is secondary to medication use to treat the service-connected right knee ACL repair residuals.  The Veteran has not advanced, and the evidence does not reflect, any other in-service injury, event, or disease that could be related to the currently diagnosed diabetes mellitus, type II.  Initially, per the report from a February 2016 VA diabetes mellitus examination, the Veteran is currently diagnosed with diabetes mellitus, type II.

Considering entitlement to service connection on a presumptive basis, review of all the relevant evidence of record, lay and medical, reflects that symptoms of diabetes mellitus, type II, did not have onset during service or within one year of service, and have not been continuous since service separation in November 1992.  In the June 2008 claim, the Veteran reported that diabetes first manifested in February 2007.  Further, at the April 2013 Board videoconference hearing, the Veteran did not testify to having diabetes symptoms during or continuously after service.  The report from the February 2016 VA diabetes mellitus examination also conveys that diabetes mellitus, type II, was diagnosed in 2007.

Service treatment records do not reflect any complaint, treatment, or diagnosis of diabetes mellitus symptoms during service.  Further, there was no mention of diabetes mellitus, type II, in the October 1992 service separation examination.  

The service treatment records appear to be complete, and complaints of diabetes symptoms would have been recorded had the Veteran sought treatment during service.  During service the Veteran sought treatment for a number of issues, including orthopedic symptoms and viral infections.  As the Veteran was willing to seek treatment for these problems, the Veteran would have also sought treatment for diabetic symptoms.  As a result, the absence of any in-service complaint, finding, or reference to treatment for symptoms of diabetes mellitus, type II, is one factor, among others in this case, that weighs against a finding that the Veteran incurred diabetes in service or had chronic symptoms of such during service.  Kahana at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Considering the evidence of record that the Veteran was first diagnosed and treated for diabetes mellitus, type II, in February 2007, the fact the Veteran (lay evidence) has not advanced having any diabetes symptoms prior to February 2007, and the fact the Veteran's last period of honorable service ended in November 1992, an approximately 15 year gap, the evidence shows that diabetes mellitus, type II, did not have its onset during service, or manifest chronic symptoms in service, or manifest continuous post-service symptoms, including to a compensable degree within one year of service.

The weight of the evidence also demonstrates that symptoms of diabetes mellitus, type II, have not been continuous since service separation in November 1992.  As noted above, the Veteran was not treated for, or diagnosed with, diabetes symptoms in service, and was first diagnosed with diabetes mellitus, type II, approximately 15 years after service separation.  Further, the Veteran has not advanced having any diabetes symptoms during the period from November 1992 to February 2007.  The approximately 15 year period between service and the onset of diabetes mellitus, type II, is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the normal October 1992 service separation examination and fact that the Veteran has not indicated that symptoms of diabetes were present earlier than 2007.

For the above reasons, service connection for diabetes mellitus, type II, on a presumptive basis, is not warranted.  Further, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed diabetes mellitus, type II, is related to any an in-service injury, disease, or event, to include in-service chemical and/or other hazardous material exposure.  As discussed above, the Veteran has advanced that currently diagnosed diabetes mellitus, type II, may have been caused by exposure chemicals or other hazardous material during service.  The Veteran has not advanced, and the evidence does not reflect, any other in-service injury, event, or disease that may be related to the diabetes mellitus, type II, diagnosis.

The Veteran first raised the theory of diabetes due to hazardous chemical/material exposure during service at the April 2013 Board videoconference hearing.  As such, the Board requested an opinion concerning whether such exposure could, in fact, have caused the currently diagnosed diabetes mellitus, type II.

A VA diabetes mellitus examination was conducted in February 2016.  At the conclusion of the examination, the VA examiner opined that it was less likely than not that the currently diagnosed diabetes mellitus, type II, was caused by exposure to chemicals or hazardous materials during service.  The VA examiner explained that for the diabetes mellitus, type II, to be caused by chemicals or hazardous material exposure, there would have to be evidence of organ damage to the pancreas.  Not only that, but the damage would have to be limited to the part of the organ that regulates insulin production, as the Veteran has no other pancreas-related disorders.  As the medical evidence did not reflect any damage to the pancreas, the weight of the evidence was against a finding that the diabetes mellitus, type II, was related to exposure to chemicals or hazardous materials during service.

Having reviewed all the evidence of record, the Board notes that it has not received any VA treatment records or separate opinions indicating that any VA or private physician has opined that currently diagnosed diabetes mellitus, type II, is related to service.  For these reasons, the Board finds the weight of the evidence is against service connection for diabetes mellitus, type II, on a direct basis.

Finally, having reviewed all of the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding that diabetes mellitus, type II, was caused or aggravated by medications taken to treat the service-connected right knee ACL repair residuals.

Again, after completing the February 2016 VA diabetes mellitus examination, the VA examiner opined that medications taken to treat the service-connected right knee ACL repair residuals neither caused nor aggravated the currently diagnosed diabetes mellitus, type II.  Specifically, the VA examiner explained that the medical literature has not tied anti-inflammatory medications and other analgesics to the development or worsening of diabetes mellitus.  While corticosteroid use can be implicated in the development of diabetes, the evidence of record reflects that such development did not occur in the Veteran's case.  

As above, having reviewed all the evidence of record, the Board notes that it has not received any VA treatment records or separate opinions indicating that any VA or private physician has opined that currently diagnosed diabetes mellitus, type II, was caused or aggravated by medication used to treat the service-connected right knee ACL repair residuals.  For these reasons, the Board finds the weight of the evidence is against service connection for diabetes mellitus, type II, on a direct basis.

Although the Veteran has asserted that the diabetes mellitus, type II, is related to chemical and/or hazardous material exposure in service and/or was causally related to or aggravated by medications taken to treat the service-connected right knee ACL repair residuals, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the diabetes mellitus, type II.  The etiology of the Veteran's diabetes is a complex medical etiological question dealing with the origin and progression of the endocrine system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to report some diabetes symptoms experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between diabetes mellitus, type II, service, and/or the medications used to treat the service-connected right knee ACL repair residuals.  See Kahana at 438 (recognizing that lay competency is determined on a case by case basis); see also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

For the above stated reasons, the Board finds that the weight of the evidence is against direct, presumptive, and secondary service connection for diabetes mellitus, type II, under the provisions of 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

From June 18, 2008, a higher initial disability rating of 10 percent, but no higher, for right knee surgical scars is granted.

Service connection for a left ankle disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a low back disorder, to include IVDS of the lumbosacral spine, as due to service-connected right knee ACL repair residuals, is denied.

Service connection for diabetes mellitus, type II, including as due to service-connected right knee ACL repair residuals, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


